Filed 8/30/13 P. v. Garcia CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B247999

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. NA088395)
         v.

ANDRES GARCIA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Brian J. Back, Judge. Affirmed.


         David H. Goodwin, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Respondent.



                                     _____________________________
       Andres Garcia was convicted of five counts of committing forcible lewd acts upon
a child, and sentenced to 20 years in state prison. (Pen. Code, § 288, subd. (b)(1).) In a
prior appeal we modified defendant’s sentence to impose five consecutive five-year terms
for each conviction, increasing his total sentence to 25 years in state prison. In all other
respects we affirmed the judgment. Following remittitur, the trial court modified the
sentence as directed by this court. This appeal followed. We affirm.
                                          FACTS
       We detailed the underlying facts in the prior nonpublished opinion. (People v.
Garcia (Aug. 28, 2012, B237667 [nonpub. opn.].) Those facts are not at issue here.
In our previous decision we modified the judgment to impose five consecutive five-year
terms for each conviction. At a subsequent re-sentencing hearing, defense counsel
argued this court’s opinion as to sentencing was incorrect. The trial court modified the
sentence as we had directed, and advised defendant of his right to seek review in the
California Supreme Court.1
                                       DISCUSSION
       Appellant filed a timely notice of appeal. We appointed appellate defense counsel.
On June 12, 2013, appellant’s appointed counsel filed an opening brief raising no issues
pursuant to People v. Wende (1979) 25 Cal.3d 436. On the same day, we notified
appellant by letter that he could submit within 30 days any ground of appeal, contention,
or argument which he wished us to consider. Appellant has not filed a response.
We have independently reviewed the record submitted on appeal, and are satisfied that
appellant’s appointed counsel has fulfilled his duty, and that no arguable issues exist.
(See People v. Wende, supra, 25 Cal.3d 436, People v. Kelly (2006) 40 Cal.4th 106.)




1
      We note defendant sought review in the California Supreme Court on the issue of
whether the trial court erred in imposing multiple punishments under Penal Code sections
654 and 667.61. In November 2012, the court denied defendant’s petition for review.

                                              2
                                 DISPOSITION
     The judgment is affirmed.


                                          BIGELOW, P. J.


We concur:


             RUBIN, J.




             GRIMES, J.




                                      3